LAND, J.
This is a suit for damages for personal injuries suffered by pláintiff’s minor son and occasioned by his running at night against obstructions alleged to have been unlawfully placed in a public street by the defendant, and for medical and other expenses incurred by the father as the consequence of said injuries.
There ivas judgment in favor of defendant, and plaintiffs have appealed.
The trial judge assigned the following reasons for the judgment rendered, to wit:
“It was negligence in defendant’s employes-to leave obstructions over night in a pathway which they were bound to know might be-used at any time without placing a light to-warn the passer by.
“But this was a duty they owed only to such as might use the path, and not to those *663who might come upon the obstructions from some unexpected quarter.
“Had the defendant’s machinery been placed a little higher up the levee (even a foot or two) there would have been no negligence in failing to put a light upon it; for there being no occasion to pass at that point, there was no reason to suppose that any one would do so.
“Now the direction which plaintiff’s son took to elude his pursuers was unusual, but it happened that it led him towards and across the regular path in which the machinery had been laid. It was, however, a mere coincidence that his route crossed the regular path at that precise point, or, to put it in another way, it would have been no negligence to have left the machinery along the unexpected route taken by the plaintiff’s son, and it was purely accidental that it lay where that route happened to cross the other.
“There is no natural connection between defendant’s negligence and the injury to plaintiff’s son.
“He would have been injured just as well had the machinery been placed a few feet higher up the levee where it might with perfect propriety have been.
“There will therefore be judgment for the •defendant.”
On January 31, 1902, the defendant caused the iron dipper of his dredge boat to be taken to pieces and dumped about the center of the prolongation of Newton street, which had been used as a public thoroughfare for time beyond memory, and is called for by the lease of 1898 offered in evidence by the defendant. A little after dark on the same day, .plaintiff’s son, 10 years of age, was coming down to the levee to meet the ferryboat then crossing the river, on which he expected his mother. When abreast the foot of Newton street he was frightened by dogs, one •of which was kept on the dredge boat, and ran down the levee into the street where he ■came into violent contact with the large pieces of iron there deposited by the employes of the defendant, as above stated. The boy was seriously injured in the left leg, was under medical treatment for months, and finally was discharged with a stiff knee — a cripple for life.
The father was put to great expense for .medical bills and other necessary charges.
If, as found by the district judge, the defendant negligently obstructed Newton street, and plaintiff’s minor son was injured by the obstructions, it matters not whether he was at the time proceeding along or across said highway; the right of public passage being the same in either event.
If the unlawful obstructions caused the injury, it is immaterial at what point or from what direction the boy entered the street.
Having reached the highway, the boy had the right to cross it or follow it. The particular mode pursued to reach the street, if it has any bearing in this ease, was a remote cause, and the obstruction was the immediate cause of the accident.
Defendant cannot excuse himself by saying:
“It is true that I obstructed the street, but I did not expect that any one would approach the highway from the levee and I did not apprehend that the boy would be pursued by dogs.”
Defendant would be bound to know that persons are likely at any time to run or walk over a public thoroughfare in every conceivable direction and from motives too numerous to mention.
The dog episode would have proved in-noxious had the street not been unlawfully obstructed.
After a careful review of all the evidence in the record, we conclude that the judgment appealed from is manifestly erroneous, and should be reversed. The judge a quo did not pass on the question of damages, some items of which appear to us to be extravagant or unnecessary.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed; and it is now ordered and decreed that this cause be remanded to the district court for further proceedings according to law and the views herein expressed; defendant to pay costs of appeal.